El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
Felicita Rivera estableció demanda en representación de su hijo menor de edad, Rafael Rivera, por daños y per-juicios y alegó, entre otros particulares, que la demandada era dueña y poseía en cierta esquina de la Plaza Degetau, de la ciudad de Ponce, un establecimiento abierto al público, o sea, una farmacia y otras industrias, entre ellas la manu-factura y venta de helados y refrescos, para cuya Confección la demandada utilizaba un motor movido por fuerza eléctrica, el cual a la vez movía una máquina para triturar hielo y cua-jar sorbeteras de helado, estando dicho motor situado dentro de dicho establecimiento y en un departamento contiguo al sitio donde se despachaban dichos helados; que la madre es-tuvo empleada como conserje de dicho establecimiento y que como consecuencia de ello y con el tácito consentimiento de la. demandada utilizaba los servicios del menor Rafael den-tro de dicho establecimiento; que en cierta ocasión y por la sola culpa y negligencia de la demandada o sus agentes, y mientras se acercaba al motor eléctrico arriba descrito, el niño, sin que mediara culpa o negligencia de su parte, fué cogido por el bombacho de la camisilla que usaba y herido seriamente. •
En la demanda también se alega que la demandada uti-lizaba los servicios del niño enviándole a mandados al co-rreo, a concurrir al despacho de refrescos en busca de he-lados para los empleados arriba en la oficina, en el sitio donde el motor estaba situado, en buscar aserrín, etc., y que *512en la fecha del accidente el demandante estaba así em-pleado. Pero toda vez que la prueba en relación con estos particulares es contradictoria y que la corte inferior de-claró probado que el demandante no era un empleado de la demandada, podemos, para los fines de esta opinión, de-jar a un lado este aspecto del caso.
La alegación quinta de la demanda es como sigue:
“5. — Que dicho accidente y todas sus consecuencias se debió única y exclusivamente que a la negligencia, culpa y descuido de la demandada, The Porto Rico Drug Company, sus agentes, em-pleados o subalternos,, consistente dicha negligencia, descuido y culpa, entre otras cosas en:
“‘(a) En que dicho motor eléctrico no estaba protegido, ni tenía resguardo, valla, verja, ni ningún aparato que impidiera cau-sar daño a cualquier persona que pasase cerca donde el mismo se encontraba.
“ ‘(b) En que dicho motor estaba situado en el establecimiento de la demandada en un sitio de por sí reducido y con gran ex-posición a lesionar o atrapar a cualquier persona que por allí pa-sara.
“ ‘(c) En que no obstante concurrir las circunstancias antes ex-presadas en relación al motor de referencia, sobre el mismo no había ninguna vigilancia por ninguna persona que impidiera o evi-tara el tránsito cerca del mismo, ni tampoco había ningún cartel o rótulo que advirtiera el peligro allí existente en relación a dicho motor.’ ”
La teoría como explican los demandados, el accidente, según revela la contestación, puede verse en el siguiente párrafo:
“Aceptamos que ocurrió el accidente a que se refiere la alega-ción cuarta por culpa exclusiva de Rafael Rivera y de-Felicita Rivera ésta por permitir a dicho Rafael Rivera introducirse en el local donde se fabrican helados, en contra de la prohibición ex-presa de la corporación demandada y aquél por introducirse en dicho local, en donde se le había prohibido la entrada así a él como a toda persona no empleada en el mismo, y por haber tratado.de coger un trozo de hielo de la sorbetera mientras estaba funcio-*513nando, sin tomar precaución alguna, pegándose al aparato motriz y dando lugar a ser cogido por el mismo.”
De la opinión emitida por el juez sentenciador hacernos la siguiente cita:
“De la prueba testifical y de la inspección ocular practicada^ la corte encuentra probados los siguientes liechos:
“1. — Que en condiciones ordinarias, esto es, funcionando las be-laderas, el volumen de éstas impide de manera eficaz que el cuerpo de una persona, que se acerque a ellas, se ponga en contacto con el engranaje.
“2. — Que el engranaje aun sin las heladeras no puede ponerse en contacto con el cuerpo de una persona del tamaño del deman-dante, a no ser que ésta se suba a la plataforma sobre la que están montadas.
“3. — Que existe un letrero en la. puerta que da acceso al de-partamento al detall y que dice ‘Privado.’
“4. — Que existe espacio suficiente para pasar por el departa-mento de helados sin correr peligro de ser atrapado por las má-quinas.
“5. — Que los piñones giran a velocidad moderada.
“6. — Que el engranaje tiene guardas que lo encierran impi-diendo todo contacto con el mismo a voluntad de los operadores.
“7. — Que el tránsito por el departamento de maquinarias no es necesario para otras personas que no sean los operarios de ese de-partamento.
“8. — Que el demandante no era empleado de ninguna clase de la demandada.
“9. — Que no tenía necesidad ni derecho de estar en el depar-tamento de fabricación de helados y su entrada en el local había sido expresamente prohibida por los empleados de la demandada y fué un transgresor.
“Y visto el caso de Morales v. Central Machete, 9 D. P. R. 130, que dice:
“ ‘Toda persona que, sin derecho alguno, se introduzca en la propiedad o establecimiento de otra, es un transgresor, (trespasser), y lo hace a su propio riesgo, y si sufriera algunas lesiones por el funcionamiento de máquinas, etc., no tiene derecho a reclamar in-demnización, a no ser que tales lesiones le hubieren sido ocasio-nadas voluntariamente y con aviesa intención.’
*514“Por lo que la corte es de opinión que la demandada no es culpable de ninguna negligencia y que el accidente ocurrió de-bido a la única y exclusiva negligencia del demandante.”
El alegato de la parte apelada concluye con el siguiente párrafo:
‘ ‘ El niño' Rafael Rivera era un trespasser: a lo sumo un licensee, si se admite la alegación de la demanda, 20 R. C. L. see. 53, página 57.
“Circunstancias en este caso de ser el lesionado un niño.
“El peligro era evidente aun para un niño.
“20 R. C. L. See. 82, página 93.
“La negligencia de la madre le es imputable.
“20 R. C. L. See. 128, página 153.
“La misma regla existe en California:
52 Cal. 602. 66 Cal. 230. 64 Cal. 463. 118 Cal. 62.
“El niño, aceptando que fuera un empleado, actuó en desobe-diencia a órdenes expresas. El efecto es impedirle recobrar.
“18 R. C. L. 152.
“En todo caso el accidente no se debió a defectos en la maqui-naria o a negligencia del patrono de no suministrar protección a los empleados, sino a -negligencia de otros empleados. Regla del follow-servant.
■ “18 R. C. L. 193, página 712.
“Atracción para el niño por razón del sitio:
“Puede decirse que Rafael ignorara el peligro y fuera atraído al sitio por la apariencia inofensiva de los aparatos. ¿De otro modo la teoría del turn-table es aplicable al caso? Las reiteradas manifestaciones de Rafael de que los aparatos producían el ruido de una machina (caballitos) parecen .indicar que se ha intentado llevar el caso por este camino, pero debe advertirse:
“Primero: Que Rafael expone que fue a buscar aserrín y pa-saba con el aserrín por el sitio cuando el accidente. No fue, pues, la atracción del sitio lo que lo llevó allí.
“Segundo: Que se paró a ver el trabajo de los operarios cuando los aparatos no estaban funcionando y no podían producir por tanto ruido de machina.
“Tercero: Que su declaración demostró que él sabía perfecta-mente que allí se picaba hielo y se fabricaban helados y que aque-llo no era ni podía ser una machina.
*515“En resumen: No se ha establecido la relación de patrono y empleado. No se ha probado la negligencia de la demandada: se ha probado la negligencia del niño y de su señora madre.”
En. el caso de Morales v. Central Machete el demandante era un adulto, que estableció una acción de acuerdo con la Ley de responsabilidad de patronos de marzo 1°., 1902 y, por consiguiente, para poder recobrar daños era necesario probar, entre otras cosas, que él era un empleado de'la de-mandada. En relación con estas circunstancias esta c'orte expresaba lo siguiente:
“Las pruebas, consideradas en conjunto, no demuestran satis-factoriamente que el demandante estaba en el servicio de la parte demandada. Más bien demuestra que era un intruso en la Central Machete, o un violador de dicha propiedad; y que su presencia en la misma era ignorada por las autoridades de dicha compañía.”
Además, en el presente caso, como se sugiere en la cita del alegato de la apelada, supra, la máquina no estaba en movimiento al acercarse el niño a ella, sino que el deman-dante fue cogido al echarse a andar el motor por los em-pleados de la demandada; y aun en el caso de un trans-gresor adulto, bay una diferencia importante que ha de es-tablecerse entre una mera omisión pasiva o falta en. ejer-citar debido cuidado y alguna medida activa positiva como causa inmediata del daño.
Así en el caso de Rome Furnace Co. v. Patterson, 120 Ga. 521, la corte, después de indicar que Patterson era un transgresor,- se expresó como sigue:
“Es evidente, por tanto, que el demandado no tenía ninguna obligación para con el demandante en lo que concernía a la con-dición del sitio cuando penetró en él. El asumió todo el riesgo que pudo haber al entrar en la casa, tanto en cuanto a su condi-ción como en lo que respecta a la forma en que llevaba a cabo allí el trabajo el demandado. Creemos, sin embargo, que aun siendo un transgresor él tendría el derecho a recobrar por cualesquiera *516daños que hubiera sufrido como consecuencia de haber el deman-dado puesto en movimiento negligente y descuidadamente cualquier agente o fuerza destructora cuya tendencia natural sería poner en peligro su vida, si al tiempo de tal acto negligente y descuidado el demandado sabía, o debió haber sabido, que él estaba donde fá-cilmente podía causarse daño.”
En el caso de Felton v. Aubrey, 74 Fed. 350, la Corte de Circuito de Apelaciones, Sexto Circuito, hablando por conducto del juez señor Lurton, dijo lo siguiente:
“Creemos que muchos’ de los casos americanos que hemos ci-tado dejan de establecer la verdadera distinción que hay entre la responsabilidad del dueño de una propiedad para con las personas que sufren daños como consecuencia de la mera condición del sitio y aquellos que llegan a encontrar un peligro debido a la subsi-guiente conducta del que da el permiso, lo que es incompatible con la seguridad de las personas a las cuales se permitió ir a su pro-piedad, y a quienes él estaba obligado a pensar por anticipado que podrían hacer uso de su permiso. En esta distinción parece in-sistirse fuertemente en el caso de Corby v. Hill, y es una que no debe pasar desapercibida. Si hubiere alguna diferencia substancial entre la consecuencia legal de permitir que otro use la propiedad de uno, y el atraerle o inducirle a tal uso, la distinción descansa en la diferencia que existe entre la conducta activa y la mera-mente pasiva de tal propietario. Puede que sea enteramente compatible con las sanas costumbres y debida consideración a los de-rechos de los demás que al dueño de propiedades no debe hacérsele responsable para con una persona que va al sitio de otra para usos propios y sufre algún perjuicio debido a la mala condición del lu-gar para tales usos, que no ha sido originado subsiguientemente por la intervención activa del dueño. Si tal persona va allí por mera tolerancia o simple permiso, parece razonable que él deba elegir el medio de hacerlo y acepte el permiso sujeto a los riesgos correspondientes a tal situación. Pero, por otra parte, si teniendo conocimiento de que tal persona hará uso del permiso, el dueño ac-tivamente varía la condición haciendo un hoyo o abriendo una zanja ir obstruyendo peligrosamente el lugar que tiene razón para creer que podrá ser atravesado por quien tiene el permiso, los bue-nos principios parecen exigir que deb:e él dar aviso razonable del peligro que pueda existir.”
*517Thomas Aubrey, demandante en el caso que acaba de ci-tarse, era un niño de nueve años de edad, pero no hay nada en la opinión que sugiera ninguna intención ele distinguir entre adultos y niños de corta edad al aplicar la doctrina; y en el caso de Ellsworth v. Metheney, 104 Fed. 119, la misma corte, en una opinión emitida por el juez Day, des-pués de indicar que Metheney “no estaba ocupado en el ne-gocio de su principal al ocurrir el daño, sino que encontró su muerte ál mediodía, mientras regresaba de una visita que había hecho por su propio gusto fuera de la parte de la mina en donde estaba empleado,” se resolvió que la corte inferior cometió error “al considerar el caso como uno en que se trata del deber que tiene el principal para Con el empleado que. ha sufrido una lesión en el curso de su obli-gación.” Pero la corte pasó a decir lo siguiente:
“Admitiendo que si bien no estaba ocupado en las obligacio-nes de su empleo, Metheney no tenía derecho a la protección de un empleado, él era, sin embargo, uno con permiso que. usaba la en-trada con el consentimiento tácito del piúncipal.”
Luego, después de citar con aprobación de la opinión emitida por el juez Lurton en el caso de Felton, la corte dice además lo siguiente:
“Aplicando la doctrina aquí enunciada a los hechos desarro-llados en el presente caso, no vemos por qué el dueño de la mina que cambia efectivamente la anterior condición de seguridad colo-cando un alambre eléctrico que no estaba debidamente aislado para evitar causar daño a los que puedan- ponerse en contacto con el mismo, eii un sitio en donde él sabe o tiene medios de saber que los trabajadores pueden fácilmente congregarse, no es igualmente responsable con el dueño de propiedades que puede ‘cambiar ac-, tivamente la condición haciendo una zanja o abriendo un hoyo u obstruyendo peligrosamente el lugar que tiene razón para creer que será atravesado por la persona que tiene su permiso.’- En este caso, así como en el que presenta el juez Lurton, somos de opinión de que los sanos principios y el justo tratamiento exigen que la *518persona que tiene el permiso debe tener conocimiento del nuevo peligro que fácilmente puede encontrar al usar la propiedad.”
Bu el caso de Ziehm v. Vale, 120 N. E. 702, la Corte Su-prema de OMo distingue uno anterior y justifica la última decisión en esta forma:
“De acuerdo con los beelios que. aparecen en el caso de Harvey, la regla allí enunciada en el sumario es aplicable a la condición de las propiedades, su construcción o mantenimiento', y nó com-prende un caso en que la condición estática de las propiedades resulta peligrosa por el funcionamiento pronto y negligente del dueño. ’ ’
Yéase también el caso de Brinilson v. Chicago & N. W. R. Co., 32 L. R. A., nueva serie, 359, y otros citados en la nota al de O’Brien v. Union Freight R. Co., 36 L. R. A. (N. S.) 492.
En el presente caso el demandante tenía nueve años de edad en la fecha del accidente y, para los fines de esta opi-nión, puede admitirse, sin resolverse, que un niño de esa edad puede técnicamente ser un transgresor; aunque las cortes no están acordes sobre este punto y hay algunas au-toridades muy respetables que sostienen un criterio con-trario. Véanse los casos de Lynchburg Tel. Co. v. Bokker, 50 S. E. 148; Dublin Cotton Oil Co. v. Jarrard, 91 Texas 289, 42 S. W. 959, y otros citados en la nota al de Walsh v. Pittsburgh Ry. Co., 32 L. R. A. (N S) 560.
Admitiendo, además, en pro del argumento solamente, que el demandante en este caso era técnicamente un trans-gresor, como lo declaró probado el juez sentenciador, sin embargo, no podemos convenir en la aplicación que trata de darse a la rigurosa doctrina enunciada en el caso de Morales v. Central Machete e invocada por la corte inferior.
El juez Thompson en sus Comentarios a la Ley de Ne-gligencia, tomo I, pág. 938, después de discutir la regla ge*519neral que exime de responsabilidad a los dueños y ocupan-tes de sitios de peligro para los niños que van a ellos, se ex-presa en estos términos:
“Una doctrina bajo este epígrafe es que si un niño penetra ile-galmente en las propiedades del demandado y recibe un daño como consecuencia de algo que le sucede mientras penetra de tal modo en dicho sitio, no puede .recobrar daños y perjuicios, a menos que el daño fuera causado por un completo descuido o que se debió a la conducta abiertamente negligente del demandado. Esta cruel y perversa doctrina, indigna de la jurisprudencia civilizada, coloca la propiedad sobre la humanidad, deja enteramente de consider ar-la corta edad y la flaqueza de entendimiento del niño, y en verdad su imposibilidad de ser un transgresor de acuerdo con la sana teo-ría legal, y deja sobre él las consecuencias de su transgresión lo. mismo que si fuera un adulto, y exonera a la persona o corpora-ción de cuya propiedad él es un transgresor, de todo grado de obligación hacia él, la cual, en igualdad de circunstancias, no ten-dría para con un adulto. En uno de estos casos la corte no tuvo reparos en decir: ‘La circunstancia de que el transgresor en este caso era un muchacho de diez años de edad no puede afectar a la aplicación ■ de la regla. Los demandados no tenían para con él mayor obligación que si hubiera sido un adulto. Ellos no están en la obligación de tomar precauciones contra ninguna clase de personas que puedan andar en y por sus vías.’ En otro caso donde un muchacho de siete años de edad fué muerto mientras trataba de montar en una máquina elevadora, el juez que emitió la opinión de la corte, haciendo cita de otro caso anterior de la misma corte, no tuvo inconveniente en decir: ‘ El muchacho se encontraba en un sitio donde no tenía derecho a estar y en el cual tampoco tenía derecho a ninguna protección por parte de los demandados contra su propia transgresión negligente. ’ Tan severamente 'ha sido apli-' cada esta doctrina que se ha resuelto que un niño no puede recobrar daños y perjuicios por un daño que fué la consecuencia directa de' su propia transgresión, aunque ésta fuera realizada estando bajo el control o dominio de su padre o tutor. Otra corte, con cierta humanidad, ha restringido esa doctrina diciendo que excepto cuando se ve a un niño a tiempo de modo que puede apercibírsele del daño, las personas que legalmente usan o llevan a cabo un negocio en sus mismos establecimientos no son responsables por los daños oca-*520sionados a los niños, a menos qne bajo las mismas circunstancias hubieran sido responsables para con los adultos que igualmente es-taban exentos de culpa.
“Esta severa doctrina se aplica de tal modo que permite a un propietario dejar su propiedad expuesta a los niños de la vecindad, objetos peligrosos de tal naturaleza que atraen la atención de sus instintos infantiles, y eludir la responsabilidad si a un niño que ba sido atraído por tal objeto se le ocasiona la muerte o sufre algún perjuicio por ello, por el fundamento de que el niño es un trans-gresor y que el dejar objetos peligrosos así expuestos que le lleven a encontrar su muerte no constituye abierta o inexcusable negli-gencia. De acuerdo con esta doctrina draconiana la edad de un infractor y transgresor, aun cuando actuara como razonablemente podría esperarse de él, si su conducta contribuye al daño que re-cibe, no impedirá su negligencia contributoria constituir una de-fensa en favor de una persona o corporación cuya negligencia tam-bién contribuyó al daño. Aplicando esta doctrina, se resolvió que una compañía de carros eléctricos no es responsable por el daño causado debido al uso de un freno suelto, a un niño de diez años de edad, quien al recibir el daño se encontraba jugando con otros niños en los carros que estuvieron sin ser vigilados por varios días en una calle pública de la ciudad. Una corte ha ido todavía más lejos y, hablando por conducto de un juez que luego abandonó su toga para convertirse en síndico de una compañía de ferrocarriles insolvente, declaró en lenguaje ilimitado, en una acción estable-cida por un padre como pariente más cercano de su hijo de siete años de edad, la infame proposición de que cuando un niño es un transgresor en el tren de una compañía de ferrocarriles, tenga o no el consentimiento de su padre, ‘la compañía demandada no tiene ningún deber ni es responsable por el daño que le causa.' Además, parece que la ley tiene tanto en cuenta los derechos de los contra-tistas, que deglara que ellos no tienen ninguna obligación — tal es la forma en que se expresa la corte — de emplear hombres para que los niños no juegen en los carros. Otra corte, con una percepción más clara de justicia, sostiene que una compañía de ferrocarriles está obligada a emplear razonable cuidado para prever o impedir que se ocasione un daño a un niño de tan tierna edad que tiene poca o ninguna discreción, aunque el niño sea un transgresor. Otra corte, que generalmente es conservadora de los derechos de la pro-piedad, refiriéndose también a una compañía de ferrocarriles, ■ sos-*521tiene que si bien la poca edad no puede imponer un deber cuando no existía ninguno, sin embargo, cuando el deter existe el grado de cuidado que se requiere bacía los niños puede ser diferente del que se exige con respecto a los adultos. Pero el desamparo de la infan-cia puede y dete hacer surgir una obligación cuando ninguna exis-tiría tratándose de adultos. De conformidad con- esto, se ba re-suelto que el conductor de un tren en el cual un niño de siete años de edad ba sido un transgresor, está obligado a emplear mayor cuidado tratándose de ese niño que el que tiene que tener con per-sonas mayores. Es bueno saber que esta regla contra los transgre-sores infantiles no se extiende a las excavaciones dejadas sin pro-tección en los caminos públicos. Allí ellos no son transgresores; pero la ciudad tiene para con ellos el deber de saber que ellos ban de acudir a tal sitio, y la obligación de protegerlos a fin de que no puedan caerse en ellas.”
Pero, es justo agregar, que • el mismo autor luego está conforme, en la página 962 del mismo tomo, en esto:
“Si no nos fijamos tanto a lo que los jueces dicen como a lo que en efecto sostienen, veremos que en algunos de los casos en que sus expresiones parecen odiosas a la justicia, el daño que so-brevino al niño transgresor se determinaba correctamente — no por su negligencia errando tenía tan poca edad que era incapaz de ejer-citar negligencia, ni a la negligencia de su padre, guardián o tutor, por la cual no debe responder — sino al accidente o desgracia que se debe a su infantil inexperiencia y desamparo. Así que en un caso en el cual la opinión contiene expresiones que son indignas de una corte de justicia, sucedió que un niño de 6 o 7 años de edad se subió a una bola unida a una cadena que se usaba como aparato elevador para un molino, mientras estaba en movimiento, con el fin expreso de correr en él, no obstante habérsele dicbo por un com-pañero que no lo hiciera, y corrió hasta una altura de tres pisos cuando, asustado, perdió el seguro y cayó a tierra ocasionándose la muerte. Aquí no parece haber sido una conclusión injusta decir que la causa próxima del daño que sobrevino al muchacho fué su propia falta de niño y no ninguna negligencia por parte de aque-llos al cuidado de la máquina; pero no es posible convenir en la declaración de la doctrina contenida en la opinión respecto' a que ellos no tenían más deber hacia él que el que hubieran tenido con *522un adulto, y que no tenían en absoluto deber alguno porque era un tranagresor.”
• Quizá el juez hubiera encontrado más apoyo en el oaso de Walsh v. Pittsburgh Ry. Co., supra, en el cual la Corte Suprema de Pennsylvania, por la autoridad de un caso anterior, sostiene que “aun los transgresores tienen derecho a la consideración humana” y dice que:
“Si la persona que echó a andar el motor sabía entonces que el demandante estaba parado entre los rieles, cerca del alambre des-cubierto, el cual tocaría el traje de ella al estar en movimiento, y de acuerdo con el conocimiento de las circunstancias sabía que ella estaría expuesta a peligro si la máquina se ponía en movimiento, surgió el deber de tener cuidado, como surge en el caso de un ma-quinista que ve a un niño en la vía frente a su máquina.”
Y en el Suplemento de White, en la página 170, encon-tramos la siguiente declaración algo más optimista:
“La mejor regla — y la que ha sido más vigorosamente sostenida por las autoridades — no considera a un niño de pocos años, que ha sido atraído a las propiedades por existir en ellas -algo que incite sus instintos y curiosidad de niño, como un transgresor. La ley considera la existencia de tal objeto o condición como un lla-mamiento tácito para que el niño entre en el sitio. ‘Lo que sería una invitación expresa para un adulto, la tentación de algo que lo atrae al juego lo es también para un niño de corta edad.’ De acuerdo con esta regla una persona que tiene en su' propiedad un aparato peligroso, aunque en sí no es atractivo, pero que está colo-cado tan cerca de un punto atractivo en la propiedad que con él constituye una condición peligrosa, puede ser responsable por los daños ocasionados a un niño por el mismo, a pesar de que la con-dición atractiva no sea peligrosa en sí. Si la propiedad en un caso determinado es suficientemente atractiva para inducir al niño al pe-ligro y sugerir al dueño la posibilidad de un accidente, son cues-tiones de hecho para la consideración del jurado.”
En el caso de Heller v. N. Y., New Haven & Hartford R. R. Co., 265 Federal 192, el párrafo tercero del sumario expresa lo siguiente:
*523“Una compañía de ferrocarriles que tenía colocado un alambre con corriente a lo largo de su vía, a 29 pulgadas de una colindancia, por donde pasaba por debajo de un puente en la carretera de 22 pies sobre la vía, se resolvió que no podía imputársele negligencia que la hiciera responsable por la muerte de un muchacho de diez años de edad que subió por la colindancia, y a través de una aber-tura en la ventana alambrada que había sobre ella, tocó el alambre con una lata de estaño; no habiendo fundamento razonable para prever que él procedería así.”
Pero en la página 198 la corte de circuito se expresa así:
“Si el demandado debió razonablemente haber previsto que fá-cilmente los niños acudirían a este sitio en particular para jugar, y que si ellos acudían, podrían fácilmente ser perjudicados, era culpable de negligencia por conservar el sitio en esa condición de pe-ligro. Es suficiente para poderse recobrar daños y perjuicios en casos como éste, si resulta que las medidas de precaución de natu-raleza razonable hubieran impedido el daño alegado y que tales medidas no fueron tomadas por el demandado.”
Y en el caso de Louisville and N. R. Co. v. Steele, L. R. A. 1918 D. pág. 317, una corte de. apelación de Kentucky re-solvió, citándose del sumario, lo siguiente:
“Una compañía de ferrocarriles cuyo conductor por mucho tiempo ha permitido a los muchachos dar carreras en un tren del cual estaba encargado, está obligado a saber por anticipado que ellos procederían así, y debe ejercitar cuidado ordinario en vigi-larlos y protegerlos contra daños.”
Y en el caso de Ziehm v. Vale, supra, el demandado era el dueño y conductor de un automóvil. La opinión dice en parte lo siguiente:
“En el presente caso la cuestión de atracción o permiso no está envuelta, pues se admite que el niño estaba en el carro en contra de la orden expresa del demandado. Según aparece del primero y segundo avisos especiales, el demandado creyó que él no era responsable a menos que él realmente supiera que el niño estaba en el pasadizo del carro al echarlo a andar, o mientras lo movía hacia adelánte. El segundo aviso se basaba en el principio alegado *524de que después de separar al niño del carro ya no tenía el deman-dado que cumplir con ningún otro deber, ni ninguna obligación de ver si el niño permanecía allí. * * *
“Pero al aceptar él que retiró al niño, primero del pasadizo de la derecha, y luego del de la izquierda de su carro, ¿ no serán estas y otras circunstancias aviso para el demandado de que un niño de esa edad, que procede por el instinto propio de su edad, y que desco-noce el peligro, todavía volvería a tratar de subir al carro? Esto fué realmente lo que ocurrió. La corte sentenciadora no cometió, por tanto, ningún error al instruir al jurado sobre el punto rela-tivo a usar el demandado cuidado ordinario de acuerdo con los hechos revelados. ’ ’
De una nota sobre la llamada doctrina del peligro atra-yente, en 19 L. R .A. (N. S.), que empieza en la página 1130, tomamos los siguientes párrafos:
“Los dueños de terrenos pueden ser responsables por los daños que causen a los niños transgresores cuando, debido a la natura-leza peculiar o condición expuesta del defecto u objeto peligroso, el dueño debió razonablemente haber previsto tal daño; y lo mismo cuando la demanda alegaba que un puente colgante de un río, si-tuado en un distrito populoso de una ciudad, era muy atrayente y llamativo para los niños, y peligroso para ellos reunirse a su al-rededor mientras se abría y cerraba, y que, por tanto, la deman-dada estaba en el deber, mientras se movía y giraba el puente, de tener avisos y vigilancia razonables en sus alrededores, y usar precauciones razonables para impedir que los niños se acercasen y causasen daños; se resolvió que la cuestión debió dejarse al ju-rado de si el puente colgante era una construcción peligrosa en la cual la demandada debía razonablemente haber previsto que un niño podía cogerse su pie mientras trataba de saltar a él, y si los empleados de la demandada a cargo del puente ejercitaron cuidado ordinario y razonable y tomaron precauciones para impedir que ocu-rriera el daño. Coppner v. Pensylvania Co., 12 Ill., App. 600.
“El dueño de ruedas engranadas giratorias que no están protegi-das y que han sido colocadas en un espacio abierto a 20 pies de una calle, es responsable por el daño que le cause dicha maquinaria a un niño de tres años de edad, y el hecho de que dicho niño fuera un • transgresor nada tiene que ver. Whirley v. Whiteman, 1 Head, 610. La corte dijo que, al jugar alrededor de dichas ruedas den-1 *525tadas, el nmchaclio no hacía otra cosa sino ejercitar los instintos naturales de un niño.
“En el caso de Hydraulic Works v. Orr, 83 Pa. 332, una pla-taforma pesada construida de tal modo que podía subirse o ba-jarse a través de un camino privado y estrecho en el centro de una ciudad, muy cerca de un camino público, cuya entrada a dicho si-tio frecuentemente se quedaba abierta, se resolvió que constituía un aparato peligroso cuando se subía y soltaba y se le hacía inclinar contra un edificio formando tal ángulo que una pequeña sacudida o halón lo haría caer, y el dueño del sitio era, por tanto, responsa-ble por la muerte de un niño de seis años de edad que con otros se encontraba perdido en el pasadizo a través de una puerta de golpe que se había dejado abierta, y que jugaba allí cuando la plataforma cayó sobre él. La decisión descansa en la teoría de que el dueño del sitio pudo fácilmente haber previsto tal accidente. En este caso la corte sentenciadora, accediendo a una petición para que se dieran instrucciones, expresó que no podía considerarse a un niño como un transgresor o infractor.
“Una buena causa de acción por daños causados a un niño se resolvió que era la contenida en una demanda en la cual se ale-gaba que el demandado funcionaba un molino aplanador sin pro-tección, situado en un solar sin- cerca donde se permitía ir a ios ni-ños, con el conocimiento y consentimiento del demandado, a reunirse y jugar, estando dicho sitio contiguo a ciertas calles y caminos en medio de un distrito de una ciudad densamente habitada, y donde había maquinaria peligrosa, entre ella ruedas dentadas de natura-leza tal que atraían a los niños y llamaban la curiosidad de éstos, con conocimiento del demandado, y que alegaba que un niño de nueve años de edad que había sido atraído hacia la maquinaria pe-ligrosa por su curiosidad infantil, recibió por ello un daño mien-tras ejercitaba debido cuidado y precaución por su propio instinto de conservación. Jensen v. Wetherell, 79 Ill. App. 33.
“En el caso de Dublin Cotton Oil Co. v. Jarrard (Tex. Civ. App.) 40 S. W. 531, una muchacha se pilló un pie en una má-quina de un molino de algodón sufriendo una lesión. Se alegó que si ella estaba allí meramente con el conocimiento y consentimiento de la demandada, la única obligación que había para con ella era el abstenerse de realizar actos con conocimiento, cuyas consecuen-cias serían perjudiciales para ella; y que si ella se encontraba allí no por haber sido atraída implícita o expresamente, ni por el per-*526miso o consentimiento del dueño, entonces ella era una transgre-sora y nada podría recobrar por daños y perjuicios que no le fue-ran ocasionados a sabiendas y voluntariamente. Pero la corte dijo que aunque esta proposición podría alegarse en contra de un adulto de experiencia y buen juicio, no era la ley que regulaba nuestras obligaciones para con los niños pequeños quienes, como las abejas y las mariposas, iban por todas partes y a cada sitio abierto, según les guiaban sus impulsos e instintos infantiles. Ellos no eran trans-gresores o usurpadores dentro del significado de la ley mientras no tuvieran edad bastante e inteligencia suficiente para saber y apreciar el derecho que tiene el propietario a quitarlos de su pro-piedad mediante una simple orden. Ellos entendían que única-mente tenían que quedarse afuera cuando no podían entrar. Ellos no se detenían a leer los letreros o avisos, o a investigar si eran bien recibidos.
“Una corporación que tiene sobre una columna de agua un eje giratorio con un cepillo aplanador que contiene un juego de tor-nillos proyectores, cuyo eje está sostenido por una armadura de madera la cual, junto con la maquinaria y sus alrededores, es atractiva para los niños que tienen por costumbre acudir a ese sitio con el fin de distraerse, estando acostumbrados los, hombres y los muchachos a subirse sobre las maderas con el fin de pescar, con el consentimiento de la compañía, se resolvió que era respon-sable por la muerte de un niño de catorce años que al subirse so-bre la construcción fue cogido por el juego de tornillos y arro-llado por el eje. Biggs v. Consolidated Barb-Wire Co., 60 Kan. 223, 44 L. R. A. 655, 56 Pac. 4. En el mismo sentido se pronun-cia el caso de Biggs v. Consolidated Barb-Wire Co., 62 Kan. 492, 63 Pac. 740.
“Si en determinado caso ha habido o no negligencia por parte del dueño de una propiedad por tener en ella una maquinaria pe-ligrosa, es una cuestión de hecho, que depende de la situación de la propiedad y de las circunstancias concurrentes; porque de tales hechos habrá de depender el grado de cuidado necesario para pro-teger a otros contra cualquier daño proveniente de la misma. Barrett v. Southern P. Co., 91 Cal. 296, 25 Am. St. Rept. 186, 27 Pac. 666.”
Y en otra nota que aparece en L. R. A. 1917 F. en la pá-gina 67, encontramos lo siguiente:
*527“Sobre la cuestión de la negligencia contributoria de niños en-tre las edades de nueve y trece años, inclusive, el conflicto principal en los casos está en cuanto a la cuestión de la presunción de capacidad o incapacidad. Como ya se ha indicado, se ha resuelto en algunos estados que tal presunción existe hasta que el niño llega a la edad de catorce años. Así, pues, la doctrina de presunción prima facie de incapacidad por parte de un niño para que contri-buya negligentemente a que se le cause un daño, ha sido reconocida en Pennsylvania en' casos de daños a niños de nueve, once, doce y trece años de edad. Y la misma doctrina ha sido reconocida en Mississippi en el caso de un daño ocasionado a un niño de diez o doce años de edad. Sobre este punto, en una acción con motivo de la muerte de un niño de trece años, ocasionada mientras estaba em-pleado en una mina del demandado, la corte, en un caso de Alabama, al resolver que la cuestión de negligencia contributoria había que-dado propiamente sometida al jurado, dijo lo siguiente: ‘Puede que sea cierto que la negligencia contributoria en ciertas condicio-nes pueda imputarse a un menor de catorce años de edad como cuestión legal, así como cuando la prueba de su cuidado y pruden-cia y su capacidad para ejercitar juicio y discreción no está en con-flicto, y no pueden establecerse de ella diferentes inferencias. El hecho, sin embargo, de haberse demostrado que el menor era ‘inte-ligente, listo y laborioso,’ sin otra cosa, no es suficiente para des-truir la presunción de aquella falta de discreción que prima facie lleva consigo su edad, pues un menor puede ser todo esto y sin embargo carecer de juicio y discreción que le haga ser imprudente y te-merario. ’
“En la mayoría de las jurisdicciones, sin embargo, la doctrina de la presunción prima facie de que los niños de 9 a 13 años de edad son incapaces de negligencia contributoria, no parece aplicarse, pero a tales niños se les exige que ejerciten un cuidado proporcional a su capacidad, discreción, conocimiento y experiencia, y si existe alguna presunción en el asunto es que ellos pueden ejercitar algún grado de cuidado.”
La norma, de la prueba de la conducta de un niño al resolver la cuestión de negligencia contributoria es la conte-nida en el caso de Rivera v. Sucesores de López Villamil, 29 D. P. R. 275, y no es necesario que se reproduzca abora.
“La doctrina del caso de Hartfield v. Roper, que imputa negli-*528gencia a los padres o tutores de niños, prevalece todavía en toda su fuerza en New York, estado de su adopción, y se observa en North. Carolina. La doctrina originalmente aceptada en Indiana se rechaza ahora por las cortes de ese estado.
“La doctrina que imputa negligencia en relación con esto, ha sido negada en decisiones recientes, de Connecticut, Illinois, Indiana, Iowa, Kentucky, Minnesota, New Hampshire, New Jersey, Ohio, Oregon, Tennessee, Texas y Vermont. En Connecticut, se re-suelve que la cuestión de la negligencia de los’ padres de un niño al permitirle jugar en las calles es inmaterial, cuando no resulta que los padres están en condiciones de beneficiarse participando en la distribución de la suma que trata de recobrarse en una acción establecida por el administrador por la muerte injustificada de un niño.” White’s Supplement to Thompson’s Commentaries on the Law of Negligence, secs. 292 y 293.
Véase también el caso de Sandel v. State, 13 Am. Law Rep. 1268, pág. 1271, en donde se establece una diferencia en cuanto a esto entre una acción seguida para beneficio de un menor y una por el daño o muerte de un menor, iniciada para beneficio de los padres.
En el presente caso el día del accidente uno de los em-pleados de la demandada, al partir un bloque de hielo, dejó caer un partidor de hielo, que pasó a través del tubo o re-ceptáculo de la trituradora de hielo en la máquina que es-taba debajo. Poco después otros dos empleados estaban re-parando la avería y el demandante, fuera o no observado, estaba allí mirando. Al terminarse el trabajo uno de los empleados a que acabamos de referirnos puso en movimiento la maquinaria, ocasionándole inmediatamente el daño al de-mandante.
Si, aparte del trabajo de reparación, la exposición de las ruedas dentadas y su proximidad a la fuente de soda y a la calle, el aspecto atractivo de su movimiento era la única base para la teoría de la incitación del instinto natural del niño, entonces podríamos estar dispuestos a considerar más seriamente, aún cuando no estamos inclinados a aceptar, la *529contención del abogado del apelado de que no se ha esta-blecido un fundamento muy satisfactorio para la aplicación de la doctrina sobre aparatos atractivos (turntable doctrine) .
Pero hay otro aspecto que es mucho más importante. Puede ser cierto que los jefes de departamento y aun sus subordinados inmediatos no utilizaran los servicios del de-mandante ni expresamente autorizaran o consintieran el uso de tales servicios por otros • empleados. Sin embargo, hay prueba tendente a acreditar, y de-la que estamos persua-didos, considerados todos los particulares, que ciertamente demuestra que al demandante en varias ocasiones, por lo menos, se le permitió, si no se le indujo, por un ayudante del encargado de las sorbeteras, a que lavara las botellas y otros envases usados en la manufactura de ios helados, y que como recompensa de tales servicios se le ofrecía y re-cibía mantecado u otras confecciones siempre que el pro-ducto resultaba salado o' con otra mezcla que le hacía in-servible para la venta. Aun la prueba de la defensa, que no llega a admitir tanto, no sólo indica una actitud de for-zada tolerancia y conformidad en la presencia del deman-dante alrededor del sitio, sino que revela también que el de-mandante estaba pendiente- de encontrar y apropiarse cual-quier residuo que quedara en los envases cuando se suponía que habían sido vaciados, y que tanto él como otros niños repetidas veces habían sido separados del sitio donde el accidente ocurrió. De modo que desde uno u otro punto de vista, y ya se considere al demandante como una persona que ha sido atraída al sitio, uno con permiso o un infractor técnico, el sitio donde estas confituras se preparaban se con-virtió para él, y todos sus fines prácticos, en un lugar atra-yente; y la demandada sabía y tenía motivos para prever lo presencia del demandante en cualquier tiempo.
El accidente ocurrió unos tres años antes de la fecha del juicio y de la inspección ocular del sitio hecha por el juez *530sentenciador. Si la caja o cubierta cuya existencia declaró probada el juez sentenciador, quien dijo que estaba cons-truida de tal modo que podía abrirse y cerrarse a voluntad del operador, estaba allí al ocurrir el accidente, entonces debió haberse quedado abierta por los empleados de la de-mandada al ser ppesto el motor en movimiento. De otro modo, el accidente no pudo haber ocurrido. Que los em-pleados de la demandada fueron culpables de negligencia por echar a andar el motor sin cerrar el engranaje y sin tener en cuenta si el demandante se encontraba o no muy cerca de las ruedas dentadas, donde tenían ellos buenas ra-zones para suponer que el demandante podía encontrarse, es cosa demasiado clara para ser discutida detenidamente.
Sobre la cuestión de negligencia contributoria será bas-tante con decir que si bien la conclusión en cuanto a este punto podría permitirse que subsistiera si el demandante fuera un adulto, no existe ninguna razón satisfactoria en la que pueda basarse tal conclusión, a la luz de la regla arriba referida como norma para apreciar la conducta de los ni-ños; y la doctrina que imputa a los niños la negligencia de los padres, en una acción establecida para beneficio del niño, no es por sí recomendable a nuestro espíritu de jus-ticia.
Debe revocarse la sentencia apelada.

Revocada la, sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciado Franco Soto.
Los Jueces Asociados Sres. Wolf y Aldrey disintieron.